Citation Nr: 0940208	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  04-24 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
sleep disorder, and, if so, whether the reopened claim should 
be granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
sinus disorder, and, if so, whether the reopened claim should 
be granted.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right knee disorder, and, if so, whether the reopened claim 
should be granted.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right ankle disorder, and, if so, whether the reopened claim 
should be granted.

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
headaches, and, if so, whether the reopened claim should be 
granted.

6.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Attorney Katrina J. Eagle


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1973 to February 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from July 2003 and April 2006 rating decisions by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).

The appeal as to the issues of whether new and material 
evidence has been submitted to reopen claims for service 
connection for a sinus disorder, right knee disorder, right 
ankle disorder, and headaches, and for service connection for 
bilateral hearing loss, were previously before the Board in 
June 2006, at which time the Board denied entitlement to the 
benefits sought on appeal.  That decision was appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
While that case was pending at the Court, the VA Office of 
General Counsel filed a motion to vacate the Board's decision 
and remand the Veteran's claim for readjudication.  In a 
January 2008 Order, the Court granted the motion, vacated the 
Board's June 2006 decision, and remanded this case to the 
Board for readjudication.  The Board remanded the Veteran's 
claim to the RO, through the Appeals Management Center (AMC), 
in Washington, DC, for further development in May 2008.  The 
requested development has been completed on the issues 
related to a sinus disorder, right knee disorder and 
bilateral hearing loss, and these issues are properly before 
the Board for appellate consideration.

The issues of whether new and material evidence has been 
submitted to reopen claims for service connection for a sleep 
disorder, a right ankle disorder and headaches are again 
herein REMANDED to the RO via the AMC.  VA will notify the 
Veteran when further action is required.


FINDINGS OF FACT

1.  The RO denied service connection for a sinus disorder and 
right knee disorder in a December 1994 rating decision.  The 
Veteran did not initiate an appeal, and that decision became 
final based upon the evidence of record at that time.

2.  The evidence added to the record since the December 1994 
Board decision bears directly and substantially upon the 
issue of service connection for a sinus disorder.  In 
addition, it raises a reasonable possibility of 
substantiating the claim, and is, by itself or in conjunction 
with evidence previously assembled, so significant that it 
must be considered in order to fairly decide the merits of 
this issue, warranting reopening of the previously denied 
claim.

3.  Upon review of the reopened claim, the competent and 
probative medical evidence of record preponderates against a 
finding that any currently diagnosed sinus disorder is 
related to the Veteran's active military service.

4.  The evidence added to the record since the December 1994 
Board decision bears directly and substantially upon the 
issue of service connection for a right knee disorder.  In 
addition, it raises a reasonable possibility of 
substantiating the claim, and is, by itself or in conjunction 
with evidence previously assembled, so significant that it 
must be considered in order to fairly decide the merits of 
this issue, warranting reopening of the previously denied 
claim.

5.  Upon review of the reopened claim, the competent and 
probative medical evidence of record preponderates against a 
finding that any currently diagnosed right knee disorder is 
related to the Veteran's active military service.

6.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has current 
bilateral hearing loss which is due to any incident or event 
in active military service, and hearing loss as an organic 
disease of the nervous system is not shown to have been 
manifested to a compensable degree within one year after 
separation from service.


CONCLUSIONS OF LAW

1.  Evidence submitted since the December 1994 Board 
decision, wherein the Board denied service connection for a 
sinus disorder, is new and material; thus, the claim may be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156(a), 20.1103 (2009).

2.  A sinus disorder was not incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

3.  Evidence submitted since the December 1994 Board 
decision, wherein the Board denied service connection for a 
right knee disorder, is new and material; thus, the claim may 
be reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.156(a), 20.1103.

4.  A right knee disorder was not incurred in or aggravated 
by the Veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304

5.  Bilateral hearing loss was not incurred or aggravated by 
service, nor may hearing loss, as an organic disease of the 
nervous system, be presumed to have been incurred or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his attorney of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide  38 C.F.R. § 3.159(b)(1) (2009).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In April 2003 and August 2004 VA sent the Veteran letters 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA.  The letters informed the Veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as medical records, employment 
records, or records from other Federal agencies.  He was 
advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to his claim.  See 
38 C.F.R. § 3.159(b)(1).  Although no longer required, the 
appellant was also asked to submit evidence and/or 
information in his possession to the RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the July 2003 rating 
decision, May 2004, October 2004, and June 2006 SOCs, and the 
August 2004, October 2004, April 2007, May 2008, and March 
2009 SSOCs explained the basis for the RO's action, and the 
SOC and SSOCs provided him with additional periods to submit 
more evidence.  It appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his attorney has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra. 

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in May 2008 and June 2008 letters 
which VA sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence is sufficient in some circumstances for purposes 
of establishing service connection). 

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303. 

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such organic diseases of the nervous 
system, i.e. sensorineural hearing loss, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Under 38 U.S.C.A. § 5108, the Secretary must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Kightly v. Brown, 6 
Vet. App. 200 (1994).  New and material evidence is defined 
as evidence not previously submitted to agency decision 
makers which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  Only evidence presented since the last final 
denial on any basis (either upon the merits of the case, or 
upon a previous adjudication that no new and material 
evidence had been presented) will be evaluated, in the 
context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  In determining whether evidence is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

With the above criteria in mind, the procedural history and 
relevant evidence will be summarized.  A December 1994 rating 
decision denied service connection for a sinus disorder and a 
right knee disorder.  The Veteran did not appeal that rating 
action, and it therefore became final.  An October 1995 
rating decision denied service connection for a sleep 
disorder.  The Veteran did not appeal that rating action, and 
it therefore became final.  In March 2003 the Veteran filed a 
request to reopen his claim for service connection for a 
sinus disorder.  In June 2003 he filed a request to reopen 
his claim for service connection for a right knee disorder, 
and in December 2003 he filed a request to reopen his claim 
for service connection for a sleep disorder.  

Summarizing the evidence of record at the time of the October 
1995 rating decision denying service connection for a sleep 
disorder, the service treatment records (STRs) do not show 
any complaints or treatment.  In addition, general 
information about sleep apnea that did not specifically 
pertain to the Veteran was associated with the claims file.

Reviewing the evidence of record submitted in conjunction 
with the Veteran's request to reopen his claim, in May 2005 
the Veteran underwent a sleep study through private treatment 
and was diagnosed with moderately severe sleep apnea/hyponea 
and hypoxemia.  At June 2005 treatment the Veteran reported 
loud snoring that was waking him and his wife and feeling 
tired during the day.  He would doze off while sitting at 
stoplights, watching television, and in conversations.  The 
use of a CPAP machine had improved his daytime drowsiness.  
M.M., D.O., a private physician, wrote in September 2005 that 
the Veteran had been doing well with CPAP at 10 cm and that 
he used a nasal mask with a heated humidifier.  The Veteran 
no longer complained of daytime somnolence and his wife did 
not notice snoring, witnesses apnea, gasping, or choking.  

C.A. wrote in September 2005 that he served with the Veteran 
and that when they shared living quarters he would be awoken 
by the Veteran's deep and tensed snoring.  Mr. A also wrote 
that the Veteran would appear to snooze off unless he was 
actively involved in a classroom environment or in a 
conversation.  B.P., the Veteran's spouse, wrote in September 
2005 that she had witnessed his sleep apnea since they met in 
March 1989.  The Veteran snored loudly, stopped breathing, 
and his body jerked during sleep.  T.W. wrote in October 2005 
that he served with the Veteran in 1992 and that the Veteran 
would fall asleep during conversations and normal working 
hours.  The Veteran snored loudly and made a choking sound.

A.M.R., M.D., treated the Veteran for sleep apnea in 
September 2006.  The Veteran reported to Dr. R that he was 
doing well.  He was sleeping 5.5 to 7 hours a night and was 
using the CPAP machine.  However, the Veteran was still more 
fatigued than he wanted to be and Dr. R did not feel that he 
was spending enough time in bed.  Dr. M wrote in May 2007 
that the Veteran had noticed a marked improvement since he 
began using a CPAP machine.  Given that his wife noticed 
snoring and apneas while the Veteran was still in the 
military, Dr. M felt that the Veteran "could very well have 
had sleep apnea even back during his military days."

The Board views the evidence submitted since the October 1995 
rating decision as being new and material because, when 
presumed credible, it contributes to a more complete picture 
of the origins of the Veteran's sleep disorder.  Therefore, 
it bears directly and substantially upon the specific matter 
under consideration and is so significant as to warrant 
reconsideration of the merits of the claim on appeal.  See 
Hodge, supra.  Thus, this evidence is new and material, and 
we may reopen the appellant's claim of entitlement to service 
connection for a sleep disorder.  However, the reopened claim 
must be remanded for reasons discussed below.

A.  New and Material Evidence - Sinus Disorder

Summarizing the evidence of record at the time of the 
December 1994 rating decision, the STRs show that the Veteran 
was diagnosed with a head cold and sinus headache in June 
1976.  Otherwise, there is no diagnosis or treatment related 
to the Veteran's sinuses.  He consistently reported no 
medical history of nose trouble throughout his military 
service.  Periodic examinations always found his sinuses to 
be normal.

Regarding the evidence of record submitted in conjunction 
with the request to reopen his claim, the Veteran had a VA 
examination in February 2004.  The examiner reviewed the 
claims file and noted that the Veteran had consistently 
denied any history of ear, nose, or throat trouble, and 
examinations were always normal.  The examiner noted one 
entry in April 1992 when the Veteran stated he had cold 
symptoms with a headache.  With regard to present complaints, 
the Veteran indicated that a private physician was treating 
him for allergic rhinitis.  He stated that his symptoms were 
nasal congestion with difficulty breathing through his nose, 
especially at night.

Examination was negative except for a slight nasal 
congestion.  However, both nasal passages were fairly clear.  
X-rays of the Veteran's sinuses showed slight thickening of 
the mucoperiosteum of the lateral wall of the right maxillary 
sinus.  Otherwise, the X-ray was normal in regards to the 
paranasal sinuses.  The examiner diagnosed the Veteran with 
probable allergic rhinitis with complaint of frequent nasal 
congestion, making breathing difficult through the nose.  The 
Veteran was taking prescription allergy medication.  In a 
corrected opinion, dated in February 2004, the examiner 
opined that his diagnosis was less than likely to be the 
result of symptoms during military service since there was no 
documentation of the Veteran complaining of these symptoms 
during service.

In June 2004 the Veteran's wife wrote that he had experienced 
sinus problems while in service.  He had difficulty sleeping 
and breathing, and he often snored and became very easily 
congested.  The Veteran had taken over-the-counter sinus 
medication since service.  In a June 2004 written statement, 
the Veteran indicated that he had sinus problems while in 
service.  He indicated that his STRs showed other instances 
of having upper respiratory infections.

The Veteran underwent another VA examination in June 2008.  
He reported having a stopped-up nose that was not seasonal 
and having to blow his nose every morning.  The examiner 
noted that he did not have chronic sinusitis clinically or by 
his medical records, and there had been no incapacitating 
episodes from an upper respiratory condition.  There was no 
effect on his occupation or his daily activities.  On 
examination there were no nasal polyps, no evidence of 
permanent hypertrophy of turbinates, normal airflow through 
both nostrils, normal ears, no septal deviation, no tissue 
loss, scarring or deformity regarding the nose, and no 
tenderness, purulent discharge or crusting of the sinuses.  
The examiner diagnosed allergic rhinitis, and noted that the 
Veteran had been treated once for acute viral respiratory 
infection with sinus congestion and headaches during his 
service.  He opined that the Veteran's present upper 
respiratory complaints were not related to the episode of 
acute viral upper respiratory infection while in service.
 
The Board views the evidence submitted since the December 
1994 rating decision as being new and material because, when 
presumed credible, it contributes to a more complete picture 
of the origins of the Veteran's sinus disorder.  Therefore, 
it bears directly and substantially upon the specific matter 
under consideration and is so significant as to warrant 
reconsideration of the merits of the claim on appeal.  See 
Hodge, supra.  Thus, this evidence is new and material, and 
we may reopen the appellant's claim of entitlement to service 
connection for a sinus disorder.

However, reviewing the reopened claim on the merits, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for a sinus disorder.  The 
February 2004 and June 2008 VA examiners diagnosed the 
Veteran with probable allergic rhinitis, or allergic 
rhinitis, and did not feel that there was a relationship 
between any current sinus disorder and the Veteran's active 
service.  

We recognize the sincerity of the arguments advanced by the 
Veteran that his sinus disorder is service connected.  
However, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
a sinus disorder requires specialized training for a 
determination as to diagnosis and causation, and is therefore 
not susceptible of lay opinions on etiology.  

Ms. P is competent to describe the symptoms that she 
witnessed during his service in regards to the Veteran's 
sinus disorder.  Although her statement establishes that the 
Veteran had symptoms from a sinus disorder during his active 
service, there is no evidence of a nexus between the present 
disability and the symptomatology.  See Savage, 10 Vet. App. 
at 495-96.  Therefore, service connection cannot be 
established based on continuity of symptomatology.  

Because the evidence preponderates against the claim of 
service connection for a sinus disorder, the benefit-of-the-
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

B.  New and Material Evidence - Right Knee Disorder

Summarizing the evidence of record at the time of the 
December 1994 rating decision, the STRs show that in July 
1982 the Veteran suffered scrapes and cuts to his right knee 
when he had a motorcycle accident.  On examination, he had 
abrasions to the anterior right knee.  Throughout service, he 
consistently reported that he had no medical history of 
trouble with his knees.  His lower extremities were always 
normal upon periodic examination.

Regarding the evidence of record submitted in conjunction 
with the request to reopen his claim, December 2002 VA 
treatment records show the Veteran complained of bilateral 
knee pain.  The assessment was chronic knee pain, likely 
degenerative joint disease.  In June 2004, the Veteran and 
his wife submitted written statements describing his right 
knee pain since service.

In a July 2004 private treatment record, D.L., M.D., 
indicated that the Veteran had right knee pain.  An MRI and 
X-rays were performed, and the impression was of moderately-
sized joint effusion and a complex tear to the body and 
posterior horn of the lateral meniscus, with some associated 
minor blunting of the free edge.

The Veteran had a VA examination for his right knee in June 
2008 at which he reported stiffness and an ache after sitting 
or standing still in the same position for long periods, 
which would improve once he moved around.  The knee had a 
tendency to give way, and he would have to be careful when he 
walked.  He had no swelling or lack of endurance, and he took 
Tylenol Arthritis or Aleve with good response and no side 
effects.  The examiner noted that there was no loss or range 
of motion or joint function.  The Veteran reported that in 
addition to his in-service motorcycle accident, he twisted 
his right knee in 1986 while playing soccer.  The knee then 
improved.  At the VA examination the Veteran said, "I think 
my knee problem is related to that motorcycle accident."  

On examination, the Veteran had extension to 0 degrees, 
flexion 0 to 130 degrees with pain at the end of flexion, 
normal stability, positive McMurray's test, negative 
Lachman's and Drawers, no weakness, mild tenderness over the 
medial aspect of the knee, no redness, no abnormal or 
guarding movement, no deformities, and good strength.  
Repetitive movements against resistance (body weight) did not 
decrease range of motion or joint function.  There was no 
ankylosis.  The examiner opined that the Veteran's present 
right knee condition was less likely than not related to his 
in-service knee condition.

The Board accepts the evidence submitted since the December 
1994 rating decision as being new and material because, when 
presumed credible, it contributes to a more complete picture 
of the origins of the Veteran's right knee disorder.  
Therefore, it bears directly and substantially upon the 
specific matter under consideration and is so significant as 
to warrant reconsideration of the merits of the claim on 
appeal.  See Hodge, supra.  Thus, this evidence is new and 
material, and we may reopen the appellant's claim of 
entitlement to service connection for a right knee disorder.

Reviewing the reopened claim on the merits, however, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for a right knee disorder.  
The June 2008 VA examiner opined that the Veteran's present 
right knee condition was less likely than not related to his 
in-service knee condition.  Furthermore, there are not any 
medical opinions of record stating that there is a causal 
connection between the Veteran's current knee disorder and 
his active military service.

We recognize the sincerity of the arguments advanced by the 
Veteran that his right knee disorder is service connected.  
However, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu, supra.  It is true that his lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, 
supra; Buchanan, supra.  However, a knee disorder requires 
specialized training for a determination as to diagnosis and 
causation, and is therefore not susceptible of lay opinions 
on etiology.  

The Veteran and Ms. P are competent to state that the Veteran 
has had right knee pain since his active service.  However, 
while their statements establish that the Veteran has had 
symptoms related to his right knee since his active service, 
there is not any evidence of a nexus between the present 
disability and the in-service symptomatology.  Savage, 10 
Vet. App. at 495-96.  Therefore, service connection cannot be 
established based on continuity of symptomatology.  

Because the evidence preponderates against the claim of 
service connection for a right knee disorder, the benefit-of-
the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.

C.  Service Connection - Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at last three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2009).  Even if disabling loss is not demonstrated 
at separation, a veteran may establish service connection for 
a current hearing disability by submitting evidence that a 
current disability is causally related to service.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Board initially acknowledges that the lack of any 
evidence showing the Veteran had bilateral hearing loss 
during service is not fatal to his claim for service 
connection.  The laws and regulations do not strictly require 
in-service complaint of, or treatment for, hearing loss in 
order to establish service connection.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the Court of 
Appeals for Veterans Claims has held where there is no 
evidence of the veteran's claimed hearing disability until 
many years after separation from service, "[i]f evidence 
should sufficiently demonstrate a medical relationship 
between the veteran's in service exposure to loud noise and 
his current disability, it would follow that the veteran 
incurred an injury in service . . . ."  Hensley, supra, 
(quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  
Therefore, the critical question is whether the Veteran has 
current hearing loss disability which is causally related to 
service.

The STRs contain numerous audiograms, dated from August 1973 
to November 1993, which show normal hearing throughout 
service and at separation from service.  In this context, the 
Board notes that the Veteran's representative has argued that 
the November 1993 audiogram shows an 85 dB threshold at the 
2000 Hz frequency in his right ear.  The Board has carefully 
reviewed the November 1993 audiogram, and finds that the 
number reflected in the 2000 Hz frequency for the right ear 
is "05" as opposed to "85."  In making this finding, the 
Board notes that the threshold listed in the 500 Hz frequency 
for the left ear is "05", which includes a zero written in 
a similar manner as the zero reflected in 2000 Hz frequency 
for the right ear.  Therefore, we find that the Veteran's 
hearing was normal at separation from service, and there are 
no other complaints, treatment, or findings associated with 
hearing loss in his STRs.  The STRs do show, however, that 
the Veteran was issued earplugs for hearing protection in 
April 1974 and October 1975 because he was assigned to a 
high-noise area.

An August 2004 written statement from D.M.C., M.D., Ph.D., 
states that the Veteran was evaluated in July 2004 and found 
to have normal hearing sensitivity with a high frequency drop 
in his right ear and normal to mild noise-induced hearing 
loss in his left ear.  Dr. C also stated that his word 
recognition scores were 92% in his right ear and 96% in his 
left ear.  Dr. C noted the Veteran's military history, 
including his reports of serving in artillery, infantry, and 
engineering units where he was exposed to various noise 
traumas.  He also noted the Veteran reported that he wore 
hearing protection most of the time.  Dr. C stated that the 
Veteran's hearing loss is more likely than not due to the 
artillery and explosive noise exposure he endured during 
service.

The Veteran underwent a VA audiological examination in June 
2008, at which he complained of difficulty clearly 
understanding speech and moderate tinnitus.  The problems had 
slowly been progressing since 1991 and the Veteran reported 
the greatest difficulty hearing in the presence of background 
noise and on the telephone.  There were no physical ear 
symptoms other than periodic wax occlusion.  Family history 
was negative except for normal aging hearing loss.  The 
Veteran reported that his primary past noise exposure was 
that during his 21 years of active service he was exposed to 
weapons, machinery and explosives.  He reported no civilian 
occupational or recreational noise.  On the audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
15
5
LEFT
10
10
15
15
10

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.

On examination, otoscopy was clear, and acoustic immittance 
testing indicated normal middle ear functions.  The examiner 
opined that the audiogram indicated hearing well within 
normal limits.  There was no evidence of hearing loss or any 
clinical findings to suggest noise trauma in the past.

Reviewing the record, the Board finds that a preponderance of 
the evidence is against the claim of service connection for 
bilateral hearing loss.  Although Dr. C provided a diagnosis 
of hearing loss, he did not report the results of the 
audiogram in decibels for each frequency in order for the 
Board to determine if the Veteran has hearing loss as defined 
by VA.  Furthermore, the audiogram report depicts the 
puretone thresholds exhibited by the Veteran on a graph.  See 
38 C.F.R. § 4.85; Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(Board may not interpret graphical representations of 
audiometric data).  In addition, the Board notes that the 
audiogram report does not indicate whether the Maryland CNC 
test was used to test the Veteran's speech discrimination, as 
required by 38 C.F.R. § 4.85.  The June 2008 VA examiner 
found that the that the audiogram indicated hearing well 
within normal limits.  There was no evidence of hearing loss 
or any clinical findings to suggest unusual noise trauma in 
the past.

As above, we recognize the sincerity of the arguments 
advanced by the Veteran that he has bilateral hearing loss 
that is service connected.  He is competent to report that he 
was exposed to acoustic trauma in service and that he has had 
decreased hearing.  However, the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of causation or etiology, 
requires professional evidence.  See Espiritu, supra.  His 
lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, 
supra; Buchanan, supra.  However, bilateral hearing loss 
requires specialized training for a determination as to 
diagnosis and causation, and is therefore not susceptible of 
lay opinions on etiology.  

Because the evidence preponderates against the claim of 
service connection for bilateral hearing loss, the benefit-
of-the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.


ORDER

Entitlement to service connection for a sinus disorder is 
denied.

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

Regarding the duty to assist, the RO did not afford the 
Veteran a VA examination for his sleep disorder.  The duty to 
assist requires that four factors be considered when 
determining whether a VA medical examination be provided or 
medical opinion obtained with respect to a veteran's claim 
for benefits.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

As discussed above, Dr. R wrote in May 2007 that the Veteran 
"could very well have had sleep apnea even back during his 
military days."  Furthermore, Mr. A, Ms. P, and Mr. W all 
wrote that they had witnessed the Veteran displaying symptoms 
of a sleep disorder during his active service.  This raises 
the issue of whether there has been continuity of 
symptomatology.  Therefore, the Board finds that the evidence 
of record triggers the necessity of an examination under 38 
C.F.R. § 3.159(c).  See McLendon, supra.  

In the May 2008 Board decision, the Board found that new and 
material evidence had been submitted to reopen the claim for 
service connection for a right ankle disorder and headaches.  
See 38 U.S.C.A. § 5108.  However, the Board found that it was 
necessary to remand the reopened claims.  The RO was to 
obtain a VA examination for these issues.  It is noted that 
while the Board's remand instructions did not call for a VA 
examination related to the right ankle, the narrative section 
of the remand did do so.  We regret any misunderstanding in 
that regard.

At the Veteran's June 2008 VA examination for his sinuses, it 
was noted that he had occasional, mild, bitemporal headaches 
that were "not bad" and did not cause dysfunction.  
However, no diagnosis or nexus opinion was offered by the 
examiner with regard to the headaches.  There was no VA 
examination conducted for the Veteran's right ankle.

While the Board is loath to delay a resolution of these 
issues any further, we simply do not have sufficient evidence 
to render a fully responsive and equitable resolution of them 
at this time.  Moreover, if additional facets of the prior 
remand can be fulfilled, and/or if their lack of fulfillment 
was not due to fault on the part of the Veteran, the veteran 
is entitled to have this undertaken.  See, e.g., Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.	The RO should request that the Veteran provide 
sufficient information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence not of record which 
pertains to the claim for service connection 
for a sleep disorder, right ankle disorder, 
and headaches.  The RO should also invite the 
Veteran to submit all pertinent evidence in 
his possession, and explain the type of 
evidence that is his ultimate responsibility 
to submit.

2.	After all available records and/or responses 
from each contacted entity have been 
associated with the claims file, or the time 
period for the Veteran's response has expired, 
the RO should arrange for the Veteran to 
undergo VA examinations for his sleep 
disorder, right ankle, and headaches.  The 
claims file, to include a copy of this Remand, 
must be made available to the examiners, and 
the reports of the examination should include 
discussion of the Veteran's documented medical 
history and assertions.  

a.	All appropriate tests and studies and/or 
consultation(s) should be accomplished 
(with all findings made available to the 
examiner(s) prior to the completion of 
his or her report), and all clinical 
findings should be reported in detail.

b.	The examiners should specifically state 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any diagnosed sleep 
disorder, right ankle disorder and/or 
headaches are causally or etiologically 
related to the Veteran's active military 
service, or whether such a causal or 
etiological relationship is unlikely 
(i.e., less than a 50 percent 
probability), with the rationale for any 
such conclusion set out in the report.

c.	Note:  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  If any question posed 
cannot be answered without resorting to 
unsupported speculation, the reviewer 
should so state, and explain why that is 
so.


3.	Thereafter, the RO should readjudicate the 
Veteran's claim for a sleep disorder, a right 
ankle disorder, and headaches.  If the 
benefits sought on appeal remain denied, the 
Veteran and his attorney should be provided 
with an SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


